Name: Commission Regulation (EEC) No 915/90 of 6 April 1990 on arrangements for imports into the Community of certain textile products (category 5) originating in Indonesia
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 11 . 4. 90 Official Journal of the European Communities No L 94/5 COMMISSION REGULATION (EEC) No 915/90 of 6 April 1990 on arrangements for imports into the Community of certain textile products (category 5) originating in Indonesia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATIONHaving regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3531/89 (2), and in particular Article 11 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products originating in Indonesia and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 5) specified in the Annex hereto and originating in Indonesia have exceeded the level referred to in paragraph 2 of the said Article 1 1 ; Article 2 1 . Products referred to in Article 1 shipped from Indonesia to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2 . Imports of products shipped from Indonesia to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from Indonesia on or after 20 March 1990 and released for free circulation shall be deducted from the quantitative limit laid down. This provisional limit shall not, however, prevent the importation of products covered by them but shipped from Indonesia before the date of entry into force of this Regulation. Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 20 March 1990 Indonesia was notified of a request for consul ­ tations ; whereas, pending a mutually satisfactory solution, the Commission has requested Indonesia for a provisional period of three months to limit exports to the Community of products falling within category 5 to 2 910 000 pieces with effect from the date of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Indonesia to the Community between 20 March 1990 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by them shipped from Indonesia before the date of entry into force of this Regulation ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 19 June 1990 . (') OJ No L 387, 31 . 12. 1986, p. 1 . (2) OJ No L 347, 28 . 11 . 1989, p . 4. No L 94/6 Official Journal of the European Communities 11 . 4. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1990 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Thirdcountry Units Member State Quantitative limits from 20 March to 19 June 1990 5 610110 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 1091 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted Indonesia 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 1 033 268 46 878 552 5 115 4 6 3 2 910